Citation Nr: 1038061	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for bilateral ankle 
disabilities.

4.  Entitlement to service connection for bilateral knee 
disabilities.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for an abdominal muscle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to August 
1993 and from June 1994 to June 1998.  The Veteran also served in 
the North Carolina  Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In June 2006, the Veteran representative 
notified VA that he had moved to Michigan and his claims file was 
transferred to the RO in Detroit, Michigan.

The claims of service connection for a psychiatric disorder, 
ankle disabilities, knee disabilities, a left shoulder 
disability, and an abdominal muscle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence shows 
that hypertension is related to military service.


CONCLUSION OF LAW

It is presumed that hypertension was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable 
decision contained herein, the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.

The Claim

The Veteran in writings and testimony to VA contended that his 
hypertension was caused by his military service.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Hypertension, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service connection under the presumptions found at 
38 C.F.R. §§ 3.307, 3.309, the Board notes that a VA treatment 
record, dated in July 1998, documents the Veteran's treatment for 
hypertension with medication just one month after his separation 
from his second period of active duty in June 1998.  Moreover, 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010) provides a 10 
percent rating for hypertension when it requires continuous 
medication for control.  Furthermore, VA treatment records 
generated during the pendency of the appeal, dated in August and 
October 2003, document continued concerns regarding the Veteran's 
elevated blood pressure.  See McClain, supra.

Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that service connection for 
hypertension is warranted because the record contains medical 
evidence of the disability being manifest to a degree of 10 
percent or more within one year after his separation from his 
second period of active duty.  See 38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


ORDER

Service connection for hypertension is granted.


REMAND

As to the claims of service connection for a psychiatric 
disorder, ankle disabilities, knee disabilities, a left shoulder 
disability, and an abdominal muscle disability, during the 
pendency of the appeal the Veteran notified VA that he received 
post-service treatment from, among other facilities, the VA 
Medical Centers in Wilmington and Detroit including the John D. 
Dingell VA Medical Center.  However, neither a request for these 
records nor the records themselves appear in the claims folder. 
There are some VA records on file, but it is clear from the 
Veteran's expressions that additional records exist. Therefore, 
the Board finds that a remand is required to request them.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records).

Given the Veteran's claims regarding having sustained the claimed 
disabilities while on active duty and/or while serving with a 
reserve component, the Board finds that while the appeal is in 
remand status his service personnel records should also be 
obtained and associated with the claims file.  Id.  In this 
regard, given the RO's previously unsuccessful attempts to obtain 
and associate with the record complete copies of the Veteran's 
reserve component and active duty treatment records, while the 
appeal is in remand status a memorandum of unavailability 
outlining all of these attempts must be created and associated 
with the claims file and the clamant should be provided with a 
copy of this memorandum.  See 38 U.S.C.A. § 5103A(b); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

As to the claim of service connection for a psychiatric disorder, 
the Board finds that given the December 2003 letter from the 
claimant's psychiatric nurse, a remand is also required to obtain 
a medical opinion as to the origins or etiology of this disorder.  
See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA 
provide a medical examination or, obtain a medical opinion, when 
such an examination or opinion is necessary to make a decision on 
the claim); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

If the above development substantiates any of the Veteran's 
claims regarding sustaining injuries to the ankles, knees, left 
shoulder, and/or abdomen while on active duty, serving with a 
reserve component, and/or shortly thereafter, than while the 
appeal is in remand status the appellant should also be provided 
with VA examinations to obtain a medical opinion as to the 
origins of his alleged ankle disabilities, knee disabilities, 
left shoulder disability, and abdominal muscle disability.  Id.



Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the claims file all of the Veteran's 
post-1992 treatment records from the VA 
Medical Centers in Fayetteville, Wilmington 
and Detroit including the John D. Dingell 
VA Medical Center.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims file.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims file and the 
Veteran should be provided with a copy of 
that memorandum.

2.  The RO/AMC should obtain and associate 
with the record all of the Veteran's 
reserve component and active duty personnel 
records.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims file and the 
Veteran should be provided with a copy of 
that memorandum. 

3.  The RO/AMC should prepare a memorandum 
of unavailability outlining all of the 
attempts that have been made to obtain and 
associate with the record all of the 
Veteran's reserve component and active duty 
medical records and associated it with the 
claims file.  The Veteran should be 
provided with a copy of this memorandum.

4.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a psychiatric examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with the 
examination and the examiner should note in 
his examination report that he had reviewed 
these records.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

(a)	What are the current psychiatric 
disorders, if any? 
(b)	Is it at least as likely as not 
that any of the Veteran's 
psychiatric disorders were caused 
by a disease or injury during 
either of his periods of active 
duty or during ACDUTRA?
(c)	Is it at least as likely as not 
that a psychosis manifested itself 
to a compensable degree in the 
first post-service year following 
his separation from either of his 
periods of active duty?

Note 1: In providing answers to the above 
questions, the examiner should comment on 
the December 2003 letter from the Veteran's 
psychiatric nurse. 

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

5.  If the above development substantiates 
any of the Veteran's claims regarding 
sustaining injuries to the ankles, knees, 
left shoulder, and/or abdomen while on 
active duty, serving with a reserve 
component, or shortly thereafter, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded appropriate 
examinations to ascertain the origins of 
these disabilities.  The claims folder is 
to be provided to the examiner for review 
in conjunction with the examination and the 
examiner should note in his examination 
report that he had reviewed these records.  
After a review of the record on appeal and 
an examination of the claimant, the 
examiner should provide answers to the 
following questions:
(a)	What are the diagnoses of the 
Veteran's current disorders? 
(b)	Is it at least as likely as not 
that any of the Veteran's disorders 
were caused by a disease or injury 
during either of his periods of 
active duty service or during any 
ACDUTRA?
(c)	Is it at least as likely as not 
that any of the Veteran's disorders 
were caused by an injury during any 
of his periods of reserve component 
service?
(d)	If the Veteran's disorders of the 
ankle, knees, and/or left shoulder 
include arthritis, is it at least 
as likely as not that it manifested 
itself to a compensable degree in 
the first post-service year 
following his separation from 
either of his periods of active 
duty?

Note 1: In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

6.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159. 

7.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


